DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/27/2022 has been entered.
Claims 7 and 9 are pending.
Claims 7 and 9 are rejected.
Claims 1-6 and 8 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 May 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, Zhou et al. (US Publication 2019/0044580).
With respect to claim 7, Zhou teaches A base station, (gNB, paragraph 90) comprising:
 Radio Unit (RU) that wirelessly transmits a signal to a terminal; (gNB-CU communicates with terminal, Figure 1A)
Distributed Unit (DU); (gNB-DU, Figure 1A) and 
an interface that connects the RU to the DU, (gNB-DU and gNB-CU are connected via F1 interface, Figure 1A)
 wherein function information indicating a function that the RU has is sent from the RU to the DU, (the gNB-CU may transfer, to the gNB-DU, information related to the downlink precoding, paragraph 91)  wherein the function information includes a parameter indicating whether or not the RU has a function of precoding, (the precoding matrix packet may include one or more of: a number of virtual antenna ports; information related to the second precoding matrix (such as coefficients, size of the matrix and/or other): information related to the first precoding matrix; and/or other information, paragraph 91)  and wherein the function information further includes a parameter indicating whether or not the RU has a function of digital beamforming. (The DU 108 may perform operations related to data size, digital antenna number, data stream number and/or other in accordance with parameters and/or techniques setup by the CU, Paragraph 127)
With respect to claim 9, Zhou teaches A base station, (gNB, paragraph 90) comprising: 
a Radio Unit (RU) that wirelessly transmits a signal to a terminal; (gNB-CU communicates with terminal, Figure 1A)
a Distributed Unit (DU); (gNB-DU, Figure 1A)  and 
an interface that connects the RU to the DU, (gNB-DU and gNB-CU are connected via F1 interface, Figure 1A)
wherein function information indicating a function that the RU has is sent from the RU to the DU, wherein the function information includes a parameter indicating whether or not the RU has a function of precoding(the precoding matrix packet may include one or more of: a number of virtual antenna ports; information related to the second precoding matrix (such as coefficients, size of the matrix and/or other): information related to the first precoding matrix; and/or other information, paragraph 91)  and 
wherein when the RU and the DU have the function of the precoding, the RU is determined as a unit that performs the precoding. (CU and DU have precoding capabilities, therefore CU has precoding capability, paragraph 91)
Response to Arguments
Applicant’s arguments with respect to claims 7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US Publication 2020/0212972) discloses a UE may signal, to a network entity, capability information of the UE for non-codebook uplink transmissions. The UE may then receive, signaling, from the network entity, indicating a plurality of sounding reference signal (SRS) configurations based at least on the signaled capability information, wherein at least one configuration indicates at least one SRS resource and determine a plurality of precoding candidates, wherein each precoding candidate is associated with a configured SRS resource. The UE may then transmit the SRSs using the associated precoding candidates.

Takiguchi et al. (US Publication 2018/0279342) discloses A base station used as a first base station in a wireless communication system including the first base station, a second base station that communicates with the first base station, and a user equipment that communicates with the first base station includes: a reception unit that receives a parameter used for generating a downlink physical data channel and data to be transmitted toward the user equipment from the second base station; a generating unit that generates the downlink physical data channel by performing processing of Layer 1 on the data using the parameter; and a transmission unit that transmits the generated downlink physical data channel.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472